J-S73030-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 ARAMIS X. RUIZ-MENA                     :
                                         :
                   Appellant             :   No. 588 MDA 2019

            Appeal from the PCRA Order Entered March 13, 2019
    In the Court of Common Pleas of Dauphin County Criminal Division at
                      No(s): CP-22-CR-0003735-2009


BEFORE: SHOGAN, J., LAZARUS, J., and MUSMANNO, J.

JUDGMENT ORDER BY LAZARUS, J.:                   FILED JANUARY 31, 2020

      Aramis X. Ruiz-Mena appeals from the order entered in the Court of

Common Pleas of Dauphin County dismissing as untimely his petition filed

under the Post Conviction Relief Act (PCRA), 42 Pa.C.S.A. §§ 9541-9546. We

affirm.

      Ruiz-Mena entered a guilty plea to various sexual offenses. The court

sentenced him on July 14, 2010, to 11 ½ to 23 months’ incarceration followed

by five years’ probation.      Ruiz-Mena was also subject to Megan’s Law

registration requirements. Ruiz-Mena did not file a direct appeal.

      On October 24, 2018, Ruiz-Mena filed a PCRA petition, claiming his

registration requirements are unconstitutional under Commonwealth v.

Muniz, 164 A.3d 1189 (Pa. 2017). On February 12, 2019, the court entered

a Pa.R.Crim.P. 907 notice of intent to dismiss. Ruiz-Mena filed a response on
J-S73030-19



March 4, 2019 and, on March 13, 2019, the PCRA court dismissed the petition

as untimely.

      Ruiz-Mena’s judgment of sentence became final on August 13, 2010, at

the conclusion of the time for filing a direct appeal.           See 42 Pa.C.S.A.     §

9545(b)(3) (judgment of sentence becomes final at conclusion of direct review

including discretionary review in Supreme Court of United States and Supreme

Court of Pennsylvania, or at expiration of time for seeking review); Pa.R.A.P.

903(a) (notice of appeal shall be filed within 30 days after entry of order being

appealed). Thus, Ruiz-Mena had one year, until August 13, 2011, to file a

timely petition, 42 Pa.C.S.A. § 9545(b), unless his petition pleads and proves

an exception to the time requirement. See 42 Pa.C.S.A. § 9545(b)(1)(i-iii).

      Ruiz-Mena asserts that his petition satisfies the jurisdiction requirement

set forth at 42 Pa.C.S.A. § 9545(b)(1)(iii) (constitutional right recognized by

Supreme Court of United States or Supreme Court of Pennsylvania after the

time period provided in this section and has been held by that court to apply

retroactively). Muniz created a substantive rule that retroactively applies in

the collateral context where a petition is timely filed.         Commonwealth v.

Commonwealth v. Rivera-Figueroa, 174 A.3d 674, 678 (Pa. Super. 2017)

However,    because       Ruiz-Mena’s    PCRA    petition   is   untimely,   he     must

demonstrate that the Pennsylvania Supreme Court has held that Muniz

applies   retroactively    in   order   to   satisfy   section   9545(b)(1)(iii).    The

Pennsylvania Supreme Court has not done so. Ruiz-Mena, therefore, cannot

rely on Muniz to meet the timeliness exception set forth at subsection

                                         -2-
J-S73030-19



9545(b)(1)(iii). See Commonwealth v. Murphy, 180 A.3d 402 (Pa. Super.

2018) (concluding substantive rule recognized in Muniz does not establish

timeliness exception to PCRA).1

       Order affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 01/31/2020




____________________________________________


1 If the Pennsylvania Supreme Court issues a decision holding that Muniz
applies retroactively, Ruiz-Mena can then file a PCRA petition, within one year
of that decision, attempting to invoke the “new retroactive right” exception in
section 9545(b)(1)(iii).

                                           -3-